      2:21-cv-01291-DCN         Date Filed 04/30/21       Entry Number 1      Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 METANOIA AND THE CITY OF NORTH   ) C/A No.: 2:21-cv-01291-DCN
 CHARLESTON,                      )
                                  )
                 Plaintiffs,      )
                                  )
       v.                         )             COMPLAINT
                                  )
 XL INSURANCE AMERICA, INC. AND )       NON-JURY TRIAL REQUESTED
 USI INSURANCE SERVICES NATIONAL, )
 INC.,                            )
                                  )
                 Defendants.      )
                                  )

                                         THE PARTIES

        1.      Metanoia (“Metanoia”) is a local non-profit community development corporation

organized and existing under the laws of the State of South Carolina with its principal place of

business in Charleston County, State of South Carolina.

        2.      The City of North Charleston (“City”) is a body politic of the State of South

Carolina in Charleston County, South Carolina.

        3.      XL Insurance America, Inc. (“XL”) is a for-profit corporation in the business of

insurance which insured Metanoia and the City for a specific property and project which is the

subject of this case. Upon information and belief, XL is organized in the State of Delaware and

has its principal place of business in Connecticut.

        4.      USI Insurance Services National, Inc. (“USI”) is a for-profit corporation in the

business of insurance which is organized in the State of North Carolina with its principal place of

business in North Carolina, but which transacted business in Charleston County, South Carolina.

In this instance, USI acted as the producer for XL under the policy of insurance which is at issue

in this case.
                                           Page 1 of 14
      2:21-cv-01291-DCN          Date Filed 04/30/21       Entry Number 1        Page 2 of 14




                                 JURISDICTION AND VENUE
        5.      Jurisdiction is proper in the United States District Court based on 28 U.S.C.

§1332(a) as there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        6.      The United States District Court for the District of South Carolina as personal

jurisdiction over the parties.

        7.      Venue is proper in the United States District Court for the District of South

Carolina, Charleston Division pursuant to 28 U.S.C. §1391(b) and Local Civil Rule 3.01 as a

substantial part of the events, acts and omissions giving rise to this claim occurred in this Division,

Metanoia and the City are located in the Division, and the policy of insurance was issued for

property and a project within the Division.

        8.      This matter is related to a matter that has been filed by XL in this District 2:21-cv-

00478-DCN for declaratory relief. However, that matter has not yet been properly served by XL

pursuant to Rule 4, FRCP at this time. It is necessary also to join additional parties as was done

here. To the extent that these matters need to be consolidated or the prior filed action needs to

have parties substituted in order to accord complete relief or the previous case needs to be

dismissed and XL can seek its declaratory relief in this case, we can take those issues up with the

Court. The Plaintiffs request a status conference with the Court soon after filing so the parties can

align the pleadings properly.

                                            THE FACTS
        9.      Metanoia is a local non-profit community development corporation which was

incorporated in 2003 with a focus on assisting neighborhoods and communities in need by

establishing quality housing, generating economic development and building leaders.



                                            Page 2 of 14
      2:21-cv-01291-DCN          Date Filed 04/30/21       Entry Number 1       Page 3 of 14




       10.     A primary focus of Metanoia’s efforts is to provide a safe and nurturing place for

children after school and an economic re-energizing of the Chicora-Cherokee neighborhood of

North Charleston, South Carolina – a neighborhood identified for having the highest

concentrations of child poverty in the state.

       11.     Metanoia generates revenue by fundraising in the private and public sector by

seeking donations and grants.

       12.     Beginning in 2016, Metanoia began to undertake its largest project to date, the

renovation and repurpose of the approximate 58,000 sf Old Chicora school located on Chicora

Avenue in the City of North Charleston (“School” or “Project”).

       13.     The School was originally constructed in stages from the 1930’s to the late 1950’s.

Due to its age, its type and period significance to the Equalization Period in the United States

school systems, the S.C. State Historic Preservation Office and the U.S. National Park Service

approved the building as a Certified Historic Structure.

       14.     The Project is large scale and expensive. It involves taking the School which is not

in use and renovating it into a performing arts center, an early childhood learning center, affordable

artist work studios and an educational space for the community, which would be owned by

Metanoia. At the time of the issues giving rise to this claim, the School was owned by the City

and the City and Metanoia entered into a series of contracts and agreements to include lease options

and purchase options which gave Metanoia rights and obligations to the School. As of April 15,

2021, Metanoia owns the School.

       15.     Metanoia began working on the Project in approximately 2016. Metanoia raised

approximately $4,806,825.00 in cash and pledges specific to the Project.




                                            Page 3 of 14
      2:21-cv-01291-DCN          Date Filed 04/30/21      Entry Number 1       Page 4 of 14




       16.       Metanoia contracted with various consultants, an architect and Trident

Construction, LLC (“Trident”) to prepare the plans and specifications for the large-scale Project.

       17.       Metanoia secured two New Market Tax Credit allocations from two Community

Development Entities totaling $17,000,000.00 in New Market Tax Credits which are highly

competitive financial tools from the U.S. Department of Treasury for entities such as Metanoia

who are working in impoverished census tracts and who can demonstrate certain community

outcomes.

       18.       Metanoia was able to attract an equity investor based on the New Market Tax

Credits which would have provided the Project with $17,000,000.00 worth of financing and from

that, $5,569,200.00 in immediate equity upon the closing of the deal which was planned to occur

on March 17, 2020.

       19.       Metanoia also hired consultants in 2017 and obtained approval from the National

Park Service in 2019 for Historic Tax Credits related to the School and the Project. These amounts

of tax credits also generated equity investor interest and commitments of approximately

$6,354,450.00.

       20.     Metanoia also entered into a lease for an anchor tenant in the completed Project,

the Allegro School of Music. The Allegro School of music was to provide a $4,000,000 initial

contribution to the project and pay rent to the project on an ongoing basis.

       21.     Metanoia, through a subsidiary, and the City also entered into a lease agreement

whereby a part of the School would be a performing arts center and artists studios, whereby the

City would contribute $1,500,000.00 to the Project at the onset and the City would have a fifteen-

year lease.

       22.     All of the above was done at significant expense to Metanoia.



                                           Page 4 of 14
      2:21-cv-01291-DCN         Date Filed 04/30/21       Entry Number 1       Page 5 of 14




       23.     The Project’s construction and renovation was set to begin in early 2020 and initial

demolition permits were ready to be picked up pending the securing of insurance coverage. A full

closing of all related tax credit deals, investment deals and title changing hands to Metanoia was

to occur in March of 2020.

       24.     Metanoia needed a builder’s risk insurance policy for the Project. Metanoia was

referred to a company that Trident used for most insurance, USI.

       25.     USI is a producer for XL. Upon information and belief, USI and XL have a

producer agreement and relationship whereby USI is compensated for bringing business to XL.

USI is a producer for XL rather than a broker for Metanoia in this instance. Prior to obtaining the

Policy, Metanoia never had any business dealings with USI.

       26.     Metanoia applied for builder’s risk insurance for the Project with USI. USI was

told at the time that the City was the current owner of the School and that the City required itself

to be a named insured under the builder’s risk policy. USI was provided an email and letter from

the City to this effect. See letter and email attached as Exhibit 1 and incorporated by

reference.

       27.     XL made no due diligence requests or investigation as to the issuance of the Policy

directly with Metanoia. XL never requested information or documents from Metanoia (or upon

information and belief anyone) related to the School or the School’s ownership until the claim on

the Policy was made.

       28.     On January 2, 2020, XL provided Metanoia a quotation for the builder’s risk policy

through producer USI. See quotation as Exhibit 2 and incorporated by reference. The

quotation estimated the insured value of the School at $21,400,000.00 and set the policy limit at




                                           Page 5 of 14
      2:21-cv-01291-DCN         Date Filed 04/30/21       Entry Number 1         Page 6 of 14




this monetary amount. In exchange for a premium in the amount of $98,870.00, XL agreed to

issue the builder’s risk policy. The quotation identifies USI as the producer.

       29.     Metanoia paid $98,870.00 and was issued a builder’s risk policy by XL which

named Metanoia and Trident as named insureds, policy number: US00097718CA20A (“Policy”).

See policy as Exhibit 3 and incorporated by reference. Although it was requested and

information was provided in writing requiring it, the City was not named as an insured on the face

of the Policy. The Policy identifies USI as the producer.

       30.     A significant fire occurred at the School on February 8, 2020 which destroyed the

School’s theater and damaged other significant portions of the School.

       31.     Metanoia immediately made a claim on the Policy to XL.

       32.     The full closing of all related tax credit deals, investment deals and title changing

hands to Metanoia could not occur in March of 2020 due to the fire and without first resolving the

claim with XL as the fire caused damages that would cost approximately $2,662,039.00 to repair

damage and the theater would need to be reconstructed in the approximate cost of $3,779,833.00.

       33.     Metanoia now had over a $6,000,000.00 fire damage loss that would destroy its

ability to proceed with the Project and which could not proceed until Metanoia had a commitment

from XL on what would be paid on the claim.

       34.     Metanoia hired its own public adjuster and estimators and sought to rapidly

conclude the claim with XL so Metanoia could move forward with the Project.

       35.     However, XL embarked on a crusade to delay, hinder, obfuscate and do anything

to not pay a fair amount on the claim for its own benefit, all in violation of S.C. Code Ann. §38-

59-20 and other provisions of South Carolina law.




                                           Page 6 of 14
      2:21-cv-01291-DCN          Date Filed 04/30/21       Entry Number 1       Page 7 of 14




       36.     As of this filing, Metanoia is still “in the loss” without any final resolution to the

claim and therefore any deadlines in the Policy are tolled.

       37.     XL, without notice to Metanoia, apparently rescinded and/or terminated the Policy

after the fire and partially returned the premium paid to USI, but Metanoia never received written

notice or confirmation of this recission and/or termination and did not receive repayment of the

partially returned premium until the fall of 2020.

       38.     XL has acted in bad faith to its insured and the Project cannot proceed without XL

paying a fair amount on the claim and for replacement cost coverage, which XL has refused.

       39.     Metanoia is entitled to replacement cost coverage because it wants to replace and

will replace, is lined up to replace and is about to begin repairs. XL has wrongfully refused to

provide replacement cost coverage or even a discussion of the amounts that would be due because

it is, in bad faith, taking a bad faith position that Metanoia has to first replace the damage and the

theatre at its own costs before XL will even consider what amounts Metanoia should receive as

replacement cost coverage. Furthermore, XL is taking the position that Metanoia cannot obtain

replacement cost value because of an unclear insurable interest and thus is stuck with actual cash

value which XL has unilaterally determined. This position does not comport with the Policy, the

law, industry standard or practices.

       40.     XL has not properly estimated replacement cost value and has refused to have the

discussion on replacement cost value with Metanoia.

       41.     The prior actual repair and replacement of the damaged components is not required

under the Policy as a pre-condition to replacement cost value coverage or determining what that

value would be and what would be paid.




                                            Page 7 of 14
      2:21-cv-01291-DCN           Date Filed 04/30/21     Entry Number 1       Page 8 of 14




       42.     Metanoia cannot even consider replacing the damage because it has no idea of what,

if any, costs will be reimbursed by XL. The work would be done on the hope and prayer that it

would be reimbursed. This is not feasible and will result in Metanoia ceasing to exist.

       43.     XL has effectively eliminated and erased the replacement cost value coverage from

the Policy it sold to Metanoia.

       44.     This is further evidenced by XL stating that the replacement of the whole theatre

would cost $269,381.00 (which is completely impossible), as XL did not even estimate such.

       45.     XL has questioned the extent of Metanoia’s insurable interest despite Metanoia

having all insurable interest in the Project or School. XL has done so at the onset of the claim and

continues to do so until today in order to avoid payment on the claim.

       46.     If Metanoia were to have less than all of the insurable interest in the Project or

School, the City has the remainder and should be recognized as an additional named insured under

the Policy as it is an “owner” and the Trident/Metanoia contract requires the owner to be a named

insured for builder’s risk.

       47.     XL is questioning the extent of the insurable interest in an effort to limit Metanoia

to the actual cash value of the policy and to preclude Metanoia from obtaining replacement cost

value. Furthermore, XL has increasingly equated actual cash value to be based on cash receipts

on expenses related to the School pre-fire and threatened Metanoia with a clawback of funds when

Metanoia requested the appraisal process in the Policy which allows a process for agreement when

the insurer and insured have two varying appraisals on the Fair Market Value of a property.

       48.     Furthermore, the Policy should be reformed to actually place the City as a named

insured due to the City’s requirement and the knowledge of producer USI and XL, with such

knowledge imputed to XL.



                                           Page 8 of 14
         2:21-cv-01291-DCN       Date Filed 04/30/21      Entry Number 1       Page 9 of 14




          49.   XL should be liable for all losses to Metanoia stemming from XL’s failure to pay

insurance benefits to Metanoia, which is significant.

                              FOR A FIRST CAUSE OF ACTION
                                 INSURANCE BAD FAITH
                                        Against XL

          50.   All of the above paragraphs are repeated and realleged as if they were repeated here

verbatim.

          51.   Under South Carolina law, liability of XL for insurance bad faith is not dependent

on a breach of an express contractual provision, but derives from breach of an implied duty of

good faith and fair dealing in the performance of the obligations undertaken by the insurer for the

insured.

          52.   XL issued the mutually binding Policy to Metanoia with $21,400,000.00 policy

limit.

          53.   XL has refused to pay all benefits due under the Policy and has furthermore acted

in bad faith by not even engaging in the discussion or evaluation of replacement cost coverage.

XL has embarked on a crusade to cram Metanoia down on its claim and to eliminate any prospect

of replacement cost coverage. XL has refused to even engage in math to value the claim and

therefore has prevented Metanoia from knowing what XL will pay on the replacement cost value.

          54.   XL continuously directed its adjusters and estimators to reduce the scope of work

needed to afford Metanoia proper adjustment of this claim.

          55.   XL did not even estimate or provide Metanoia the estimate to properly reconstruct

the theatre which was destroyed by the fire.

          56.   XL’s refusal resulted from XL’s bad faith or unreasonable action in breach of an

implied covenant of good faith and fair dealing arising under the Policy.


                                           Page 9 of 14
     2:21-cv-01291-DCN          Date Filed 04/30/21       Entry Number 1        Page 10 of 14




       57.     The actions of XL have caused significant proximately caused damage to Metanoia

and the Project to include without limitation: the loss of significant expenses and sunk costs in the

Project; the loss of tax credits and tax credit investments; the loss of financing; the loss of pledged

amounts for the Project; the loss of leases; attorney’s fees and costs; attorney fees pursuant to S.C.

Code Ann. §38-59-40; delay damages; higher construction costs; consequential damages; and

punitive damages; all in an amount to be proven at trial.

                             FOR A SECOND CAUSE OF ACTION
                                 BREACH OF CONTRACT
                                       Against XL

       58.     All of the above paragraphs are repeated and realleged as if they were repeated here

verbatim.

       59.     XL issued the contract of insurance (Policy) to Metanoia in exchange for a

significant premium which was a valid and binding contract.

       60.     XL drafted the Policy and any and all ambiguities shall be construed against XL.

       61.     XL has breached the terms of the Policy by: 1) not paying Metanoia or the City all

sums that they are owed to include replacement cost value; 2) by refusing to even discuss available

sums it would pay for replacement cost value until Metanoia pays for all damage and rebuilding

out of its own pocket; 3) by not recognizing the City as an insured; and 4) by limiting Metanoia to

fair market value despite Metanoia wanting to replace, wishing to replace, being lined-up and

prepared to replace and about to begin repairs.

       62.     XL is liable to Metanoia in an amount to be proven but which includes all sums for

replacement cost value, consequential damages, attorney’s fees and costs.

                            FOR A THIRD CAUSE OF ACTION
                           DECLARATORY JUDGMENT ACTION
                                   Against XL and USI


                                            Page 10 of 14
     2:21-cv-01291-DCN           Date Filed 04/30/21       Entry Number 1        Page 11 of 14




        63.      All of the above paragraphs are repeated and realleged as if they were repeated here

verbatim.

        64.      The Parties have an interest under a contract for insurance (Policy) and there is an

actual case and controversy between the Parties under the Policy.

        65.      The Plaintiffs seek the District Court to declare the rights and other legal relations

of the interested Parties.

        66.      The Plaintiffs seek a declaration and Order from the Court to include, without

limitation the following:

              a. That Metanoia is still “in the loss” without a final determination of its claim and
                 therefore, any time limitations in the Policy to commence or complete repairs is
                 tolled;
              b. That Metanoia is still “in the loss” without a final determination of its claim and
                 therefore, any time limitations in the Policy to commence or complete repairs is
                 tolled because XL has not engaged in any discussion or adjustment of Metanoia’s
                 replacement cost value to date;
              c. That USI is an agent/producer of XL under the facts of this case and the knowledge
                 of USI is imputed to XL;
              d. That the City is an additional insured under the Policy language based on its
                 ownership of the School at the time of the fire and the contract between Metanoia
                 and Trident which required the owner to be an insured under the builder’s risk
                 policy;
              e. That Metanoia is entitled to replacement cost value to repair and replace the fire
                 damage and to rebuild the theatre, that XL must engage in good faith valuation of
                 the replacement cost value and provide the same to Metanoia so Metanoia can
                 replace;
              f. Such other and further relief that is necessary for Metanoia to obtain good faith
                 from XL to be able to repair and replace the damaged components to see this Project
                 through for the benefit of the community.

                              FOR A FOURTH CAUSE OF ACTION
                                 REFORMATION OF POLICY
                                      Against XL and USI




                                            Page 11 of 14
     2:21-cv-01291-DCN         Date Filed 04/30/21         Entry Number 1    Page 12 of 14




       67.     All of the above paragraphs are repeated and realleged as if they were repeated here

verbatim.

       68.     It is the position of Metanoia and the City that the City is an Additional Insured

under the Policy based on the language of the Policy at Item 2 as the City was the owner at the

time of the fire and the contract between Metanoia and Trident required all owners to be named as

insureds.

       69.     However, in the alternative, the Policy should be reformed to add the City as a

named insured.

       70.     USI was provided information and documents requiring the City to be a named

insured.

       71.     The City was not ultimately named as an insured on the Policy despite the

requirement of the City.

       72.     The omission of the City as an insured was either by mutual mistake or a unilateral

mistake of the Defendants under circumstances which warrant the reformation of the Policy to

reflect the City as an insured under South Carolina law.

       73.     XL is now claiming that Metanoia has a limited insurable interest in the School and

using this argument to limit Metanoia’s recovery on the claim.

       74.     The Plaintiffs seek the intervention of equity to reform the Policy to include the

City as an insured.

                            FOR A FIFTH CAUSE OF ACTION
                           NEGLIGENCE / GROSS NEGLIGENCE
                                      Against USI

       75.     All of the above paragraphs are repeated and realleged as if they were repeated here

verbatim.



                                          Page 12 of 14
     2:21-cv-01291-DCN           Date Filed 04/30/21       Entry Number 1        Page 13 of 14




        76.     Under the facts and circumstances of this case, and as a question of fact, USI is

believed to be an agent/producer of XL.

        77.     In the alternative, if USI is determined not to be an agent/producer of XL, then USI

was negligent and breached its duties to Metanoia and the City which has proximately caused

damages to Metanoia and the City.

        78.     If USI is determined to be a broker to Metanoia, USI owed a duty of care to

understanding the ownership relationship of Metanoia and the City with respect to the School; to

read and understand the requirements of Metanoia and the City with respect to the City being an

insured under the Policy; to convey accurate and truthful information to XL as to the coverages

afforded to Metanoia on the School; to obtain coverage from XL that met the requirements of

Metanoia and the City including but not limited to ensuring the City was an insured.

        79.     USI breached these duties which have proximately caused damages as XL is taking

the positions to include: 1) that Metanoia holds questionable insurable interest or limited insurable

interest and therefore is stuck with actual cash value; 2) that the City is not an insured and therefore

Metanoia is stuck with actual cash value; and 3) that USI misrepresented the ownership of the

School to XL.

        80.     Had USI made the City an insured and accurately conveyed information to XL,

there would be no question of the extent of the insurable interest and long ago, this claim would

have been resolved and the Project moving forward.

        81.     These breaches by USI have significantly damaged Metanoia in an amount to be

proven at trial, plus punitive damages, attorney’s fees, and costs.




                                            Page 13 of 14
     2:21-cv-01291-DCN          Date Filed 04/30/21    Entry Number 1       Page 14 of 14




                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment to be entered in their favor on all claims and

that they be awarded judgment, actual damages, special damages, consequential damages, punitive

damages, attorney’s fees, costs, pre-judgment interest, the declaratory relief sought and

reformation of the Policy and for any such other further relief as the Court may deem just and

proper.

                                             Respectfully submitted,

                                             s/Jamie A. Khan
                                             Jamie A. Khan, Fed. Bar #10083
                                             Clayton B. McCullough, Fed. Bar #7120
                                             McCULLOUGH KHAN, LLC
                                             359 King Street, Suite 200
                                             Charleston, SC 29401
                                             (843) 937-0400
                                             (843) 937-0706 (fax)
                                             Jamie@mklawsc.com

                                             Mark C. Joye, Esq., Fed. Bar #5312
                                             JOYE LAW FIRM, LLP
                                             5861 Rivers Ave.
                                             N. Charleston, SC 29406
                                             (843) 888-8888
                                             (843) 529-9180 (fax)
                                             markjoye@joyelawfirm.com

                                             ATTORNEYS FOR METANOIA

                                             J. Brady Hair, Esq., Fed Bar #5424
                                             Derk Van Raalte, Esq., Fed Bar #6508
                                             LAW OFFFICE OF J. BRADY HAIR
                                             Post Office Box 61896
                                             North Charleston, SC 29419
                                             (843) 572-8700
                                             Brady@bradyhair.com

                                             ATTORNEY FOR THE CITY OF NORTH
                                             CHARLESTON
April 30, 2021
Charleston, South Carolina

                                          Page 14 of 14
